DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              MARIE BAYOL,
                                Appellant,

                                    v.

                        JEAN GERARD BAYOL,
                              Appellee.

                              No. 4D18-1765

                          [October 25, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jessica Ticktin, Judge; L.T. Case No. 50-2004-DR-002032-
XXXX-SB.

  Marie Bayol, West Palm Beach, pro se.

  Craig A. Boudreau, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.